USDC IN/ND case 1:14-cr-00006-HAB-SLC document 102 filed 06/10/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              ) CASE NO.: 1:14-CR-6-HAB
                                                )
TRAVON RUSSELL                                  )



                                     OPINION AND ORDER
        Before the Court is Defendant Travon Russell’s (“the Defendant’s”) letter “Requesting

Respectfully to be Modified to Supervised Release” (ECF No. 101) filed on June 8, 2020. The

Court construes the letter as Defendant’s Second Motion for Modification of Sentence. This

Motion comes on the heels of Defendant’s first such motion wherein he sought compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). This Court denied Defendant’s first motion on June

3, 2020. (ECF No. 100.) The same result follows with respect to this second motion.

        Federal courts are limited in their ability to alter criminal sentences. Under 18 U.S.C. §

3582(c), a court "may not modify a term of imprisonment once it has been imposed" except in the

circumstances set forth in that section. Defendant does not contend that a sentencing guideline

warrants a reduction, as required for relief under 18 U.S.C. § 3582(c)(2); he is not eligible for relief

under § 3582(c)(1)(A)(ii), which requires, among other things, that a defendant be at least 70 years

of age, that he has served at least 30 years in prison on a mandatory life sentence, and that the BOP

has determined that he is not a danger to the safety of any other person or the community; and this

Court has previously determined that the Defendant does not qualify for a sentence reduction for

“extraordinary and compelling reasons” under § 3582(c)(1)(A)(i). Thus, the only portion of § 3582

potentially applicable here is § 3582(c)(1)(B), which provides that a court "may modify an imposed

term of imprisonment to the extent otherwise expressly permitted by statute or by Rule 35 of the
USDC IN/ND case 1:14-cr-00006-HAB-SLC document 102 filed 06/10/20 page 2 of 2


Federal Rules of Criminal Procedure." Defendant cites to no statute authorizing this Court to

modify his term of imprisonment and Rule 35 has no applicability here. Accordingly, the Court

has no legal basis for which to modify Defendant’s sentence. Defendant’s request (ECF No. 101)

is therefore, DENIED.

       SO ORDERED on June 10, 2020.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT
